DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/25/2021 have been entered and carefully considered with respect to claims 1 – 24, which are pending in this application, of which claims 1, 4, 7, 11, 12, 15, 19, and 21 are amended herein. No new matter is added herein. Reconsideration and further examination are respectfully requested.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 24 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 10:
	The proposed combination of the applied references does not disclose or teach all of the features of independent claim 1 as amended, particularly with respect to at least the features in which "the slice parameters comprise a width and a height of the slice in units of tiles."
 	Applicant also challenges the rejections applied respectively to claims 7, 11, 19 and 21, for similar reasons.
 	The other claims currently under consideration in the application are dependent from their respective independent claims discussed above and therefore are believed to be allowable for at least similar reasons. Reconsideration and withdrawal of the rejections of 
  Response to Applicant’s arguments
Applicant’s arguments are moot in view of the new grounds of rejection based on the addition of the new reference by Kalva et al. (US 20210321088 A1)
Indeed, though Segall is not specific about: determining, for a slice, that the slice is a subset or a superset of a tile, based on the tile information, nor is Segall specific about the limitation: wherein the slice parameters comprise a width and a height of the slice in units of tiles, Puri, however, suggests: determining, for a slice, that the slice is a subset or a superset of a tile, based on the tile information; (See Puri, Par. 0017 and Fig. 8 illustrate an example video frame having example tiles (i.e., subsets) and super-fragments (equivalent to supersets) for prediction partitioning; Par. 0020 and Figs. 11(A) and 11(B) illustrate an example video frame segmented into region layers (which are associated with slices…) and partitioned according to tiles into super-fragments; Par. 0044: logic partitioning/integration choices; Par. 0054: prediction partitions generator module 105 may divide a frame or picture into tiles or super-fragments or the like; Par. 0154: video frame 810 may be segmented into frame portions (e.g., tiles or super-fragments); See also Fig. 30(A))
	Moreover, where Segall and Puri appear not to be specific about the feature of slice parameters comprising a width and a height of the slice in units of tiles, Kalva teaches a similar concept. (See Kalva, Fig. 9 (example process of encoding a video according to some implementations of the current subject matter) and Par. 0033: a parameter denoted pps_num_exp_slices_in_tile[i] may specify a number of explicitly provided slice heights for slices in a tile containing the i-th slice. A parameter denoted pps_slice_width_in_tiles_minus1[i], with 1 added to it, may specify a width of the i-th rectangular slice in units of tile columns. A parameter denoted pps_slice_height_in_tiles_minus1[i], with 1 added to it, may specify a height of the i-th rectangular slice in units of tile rows, for instance when pps_num_exp_slices_in_tile[i] is equal to 0)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Segall, Puri, and 
 	Examiner, therefore, refutes Applicant’s arguments, and Applicant’s request to put all pending claims to Allowance status is denied, with the rejection of the pending claims established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 8, 10 – 16, 18 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (US 20120230428 A1), hereinafter “Segall,” in view of Puri et al. (US 20150229948 A1), hereinafter “Puri,” and in view of Kalva et al. (US 20210321088 A1), hereinafter “Kalva.”     

	In regard to claim 1, Segall discloses: a method comprising:
encoding, by an encoder, a video frame of a video-compression system, (See Segall, Par. 0026: embodiments described herein, such as exemplary embodiments described in relation to an H.264/AVC encoder) by:
retrieving tile information associated with a video frame; (See Segall, Abstract: method which includes receiving a frame of the video that includes at least one slice and at least one tile; See also information about tile such as: tile characterized by rectangular region of the frame and having coding units arranged in a raster scan order; See also Fig. 8: frame with three slices and 3 tiles) 
determining slice parameters associated with the slice; (See Segall, Fig. 16: sets of slice parameter index sets; Par. 0033: macroblocks in a slice group are defined by a macroblock-to-slice-group map, which is signaled by the content of the picture parameter set and additional information in the slice header) and
signaling the slice parameters associated with the slice. (See Segall, Fig. 9B and Par. 0051: techniques may be used to determine if tiles are being used, such as including a flag (i.e., a signal) in a sequence parameter set (e.g., information regarding a sequence of frames) and/or a picture parameter set; See also Par. 0074: slice parameter set index that indicates a slice parameter set previously transmitted within the bitstream; Pars. 0076, 0077: flag may be indicated (i.e., signaled) in the bitstream with a slice_parameter_set_present_flag)
Segall is not specific about: determining, for a slice, that the slice is a subset or a superset of a tile, based on the tile information, nor is Segall specific about the limitation: wherein the slice parameters comprise a width and a height of the slice in units of tiles.
Puri, however, suggests
determining, for a slice, that the slice is a subset or a superset of a tile, based on the tile information; (See Puri, Par. 0017 and Fig. 8 illustrate an example video frame having example tiles (i.e., subsets) and super-fragments (equivalent to supersets) for prediction partitioning; Par. 0020 and Figs. 11(A) and 11(B) illustrate an example video frame segmented into region layers (which are associated with slices…) and partitioned according to tiles into super-fragments; Par. 0044: logic partitioning/integration choices; Par. 0054: prediction partitions generator module 105 may divide a frame or picture into tiles or super-fragments or the like; Par. 0154: video frame 810 may be segmented into frame portions (e.g., tiles or super-fragments); See also Fig. 30(A))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Segall and Puri, before him/her, to combine the capabilities of both references, in order to implement a method of encoding, by an encoder, a video frame of a video-compression system, fulfilling a tradeoff between performance, in terms of computational complexity and coding efficiency.
	Moreover, where Segall and Puri appear not to be specific about the feature of slice parameters comprising a width and a height of the slice in units of tiles, Kalva teaches a similar concept. (See Kalva, Fig. 9 (example process of encoding a video according to some implementations of the current subject matter) and Par. 0033: a parameter denoted pps_num_exp_slices_in_tile[i] may specify a number of explicitly provided slice heights for slices in a tile containing the i-th slice. A parameter denoted pps_slice_width_in_tiles_minus1[i], with 1 added to it, may specify a width of the i-th rectangular slice in units of tile columns. A parameter denoted pps_slice_height_in_tiles_minus1[i], with 1 added to it, may specify a height of the i-th rectangular slice in units of tile rows, for instance when pps_num_exp_slices_in_tile[i] is equal to 0)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Segall, Puri, and Kalva, before him/her, to combine the disclosures of those references, in order to implement a method of encoding, by an encoder with improved performance, in terms of computational complexity and coding efficiency, by the addition of the feature of slice parameters comprising a width and a height of the slice in units of tiles.

	In regard to claim 2, the combination of Segall, Puri, and Kalva discloses: the method of claim 1, wherein the slice comprises a rectangular slice of the video frame (See Segall, Abstract: Each of the at least one tile is characterized that it is a rectangular region of the frame; Par. 0029: an input picture may be partitioned into fixed-size macroblocks, wherein each macroblock covers a rectangular picture area; Par. 0041 and Fig. 7: tile technique divides an image into a set of rectangular (inclusive of square) regions) and is a superset of a tile. (See again Segall, Figs. 7 and 8: illustration of a superset of a tile)

	In regard to claim 3, the combination of Segall, Puri, and Kalva discloses: the method of claim 1, wherein the slice comprises a rectangular slice of the video frame and is a subset of a tile. (The same rationale applied to rejection of Claim 2, also applies, mutatis mutandis, to rejection of Claim 3)

	In regard to claim 4, the combination of Segall, Puri, and Kalva discloses: the method of claim 3, wherein the slice parameters associated with the slice include a height of the rectangular slice. (See Pars. 0060, 0062 and 0071: illustration of dimensions (or size) for slices and tiles). (See again Segall, Pars. 0060 and 0062: illustration of location of a slice; See also Par. 0071)

In regard to claim 5, the combination of Segall, Puri, and Kalva discloses: the method of claim 1, wherein signaling the slice parameters comprise using tile information rather than brick information. (Segall teaches signaling the slice parameters associated with the slice (and therefore with a tile) as disclosed in Segall, Fig. 9B and Par. 0051: techniques may be used to determine if tiles are being used, such as including a flag (i.e., a signal) in a sequence parameter set (e.g., information regarding a sequence of frames) and/or a picture parameter set; See also Par. 0074: slice parameter set index that indicates a slice parameter set previously transmitted within the bitstream; Par. 0033: macroblocks in a slice group are defined by a macroblock-to-slice-group map, which is signaled by the content of the picture parameter set and additional information in the slice header)

	In regard to claim 6, the combination of Segall, Puri, and Kalva discloses: the method of claim 1, further comprising signaling each slice as a number of complete tiles, when it is determined that the slice is a superset of the tile. (Segall teaches techniques may be used to determine if tiles are being used, such as including a flag (i.e., a signal) in a sequence parameter set (e.g., information regarding a sequence of frames) and/or a picture parameter set; - (See Segall, Fig. 9B and Par. 0051); Pars. 0076, 0077: flag may be indicated (i.e., signaled) in the bitstream with a slice_parameter_set_present_flag; See further Par. 0033: slice-group identification number specifies to which slice group the associated macroblock belongs. Each slice group may be partitioned into one or more slices; See also Pars. 0041 and 0071)

	In regard to claim 7, the combination of Segall, Puri, and Kalva discloses: the method of claim 1 [[6]], further comprising signaling (See Segall, Pars. 0050 and 0052: Table indicating communication of width and height)  (See Segall, Pars. 0060 – 0064: indication of locations; See also Pars. 0031 and 0041: frame may define one or more slices, such as the one slice illustrated in Figs. 7 and 8)

	In regard to claim 8, the combination of Segall, Puri, and Kalva discloses: the method of claim 1, further comprising signaling each slice as a specific type of subset within the tile, when it is determined that the slice is a subset of the tile to prevent illegal partitions from being constructed. (See rationale applied to rejection of Claim 7, applied, mutatis mutandis, to rejection of Claim 8, on the basis of Segall, Figs. 7 and 8, and Pars. 0041, 0060 – 0064)

In regard to claim 10, the combination of Segall, Puri, and Kalva discloses: the method of claim 8, further comprising signaling a location of a next slice aligned to a start of a tile when there is no flag indicating that the slice is in a raster scan order. (See rationale applied to rejection of Claim 7, applied here, mutatis mutandis to rejection of Claim 10, on the basis of Segall, Pars. 0060 – 0064: indication of locations; See also Pars. 0031 and 0041: frame may define one or more slices, such as the one slice illustrated in Figs. 7 and 8; See further Segall, Pars. 0040 and 0044 in regard to raster scan order)

In regard to claim 11, the combination of Segall, Puri, and Kalva discloses a method comprising:
retrieving, by a decoder of a video-compression system, tile information associated with a video frame; (See rationale applied to rejection of Claim 1 in regard to the corresponding limitation) 
determining, for a slice, that the slice is a subset or a superset of a tile, based on the tile information; (See rationale applied to rejection of Claim 1 in regard to the corresponding limitation)
 	determining slice parameters associated with the slice, wherein the slice parameters comprise a width and a height of the slice in units of tiles; and decoding the video frame using the determined slice parameters. (See rationale applied to rejection of Claim 1 in regard to the corresponding limitation; - Segall also teaches all the limitations of the claim in disclosing a method for decoding video includes receiving a frame of the video that includes at least one slice and at least one tile (Segall, Abstract), which stands for the counterpart of the encoding method of Claim 1)

In regard to claim 12, the combination of Segall, Puri, and Kalva discloses: the method of claim 11, wherein the slice parameters associated with the slice include a height of the slice. (See rationale applied to rejection of Claim 4 in regard to the corresponding limitation of slice parameters associated with the slice and including a dimension and a location of the slice)

In regard to claim 13, the combination of Segall, Puri, and Kalva discloses: the method of claim 11, wherein signaling the slice parameters comprise using tile information rather than brick information. (See rationale applied to rejection of Claim 5 in regard to the corresponding limitation of slice parameters comprising using tile information rather than brick information)

In regard to claim 14, the combination of Segall, Puri, and Kalva discloses: the method of claim 11, wherein the slice comprises a rectangular slice of the video frame and is a superset of a tile, and wherein the method further comprises decoding each slice as a number of complete tiles. (See rationale applied to rejection of Claim 2 and Claim 6 in regard to the corresponding limitation of the slice comprising a rectangular slice of the video frame and is a superset of a tile, and wherein the method further comprises decoding each slice as a number of complete tiles. (See Segall, Abstract: and Par. 0029, Par. 0041 and Fig. 7)    the combination of Segall and Puri discloses: the method of claim 1, counterpart of Claim 11, further comprising signaling each slice as a number of complete tiles))

In regard to claim 15, the combination of Segall, Puri, and Kalva discloses: the method of claim 14, further comprising (See rationale applied to rejection of Claim 7 in regard to the corresponding limitation of decoding a width and a height of the slice in units of tiles and signaling a location of a next slice aligned to a start of a tile. (See Segall, Pars. 0050 and 0052, Pars. 0060 – 0064; Pars. 0031 and 0041, and in Figs. 7 and 8, as cited for Claim 7)

In regard to claim 16, the combination of Segall, Puri, and Kalva discloses: the method of claim 11, wherein the slice comprises a rectangular slice of the video frame and is a subset of a tile, and wherein the method further comprises decoding each slice as a specific type of subset within the tile. (See rationale applied to rejection of Claim 7 and Claim 8, as Claim 16 is the decoding counterpart of Claim 8)

In regard to claim 18, the combination of Segall, Puri, and Kalva discloses: the method of claim 17, further comprising decoding a location of a next slice aligned to a start of a tile when there is no flag indicating that the slice is in a raster scan order. (See rationale applied to rejection of Claim 7, Claim 10 and Claim 15, wherein the limitations of Claim 18 are met)

In regard to claim 19, the combination of Segall, Puri, and Kalva discloses: a communication device comprising:
a radio-frequency (RF) transmit (TX) circuit; a TX baseband module including an encoder (See Puri, Fig. 32: platform 3202 with block, Radio 3218 and Antenna 3213) configured to:
retrieve tile information associated with a video frame; determine, for a slice, that the slice is a subset or a superset of a tile, based on the tile information; and determine slice parameters associated with the slice, wherein the slice parameters comprise a width and a height of the slice in units of tiles, and wherein the RF TX circuit is configured to transmit the slice parameters associated with the slice. (Claim 19 is a communication device performing similar functions as the method of Claim 1, as described by the similarity of their respective limitations. Claim 19 is thus rejected on the same basis of the rationale applied to rejection of Claim 1)

 
In regard to claim 20, the combination of Segall, Puri, and Kalva discloses the communication device of claim 19, further comprising:
 	an RF receive (RX) circuit configured to receive slice information; an RX baseband module including a decoder (See Puri, Fig. 32: platform 3202 with block, Radio 3218 and Antenna 3213) configured to:
determine, for a slice, that the slice is a subset or a superset of a tile, based on the slice information; (See rationale applied to Claim 1 on the basis of Puri, Par. 0017 and Fig. 8; Par. 0020 and Figs. 11(A) and 11(B); Par. 0054: and Par. 0154, and also Fig. 30(A) 
determine slice parameters associated with the slice; and decode the video frame using the determined slice parameters, wherein: the slice parameters include a dimensions and a location of the slice. (Claim 20 is a communication device performing similar functions as the method of Claim 1 (encoder counterpart) and Claim 12, as described by the similarity of their respective limitations. Claim 20 is thus rejected on the basis of the same rationale applied, mutatis mutandis, to rejection of Claim 1 and of Claim 12)

In regard to claim 21, the combination of Segall, Puri, and Kalva discloses a server comprising:
 	a processor configured to perform video encoding; and one or more modules executed by the processor to: retrieve tile information;
determine slice parameters associated with the slice, wherein the slice parameters comprise a width and a height of the slice in units of tiles; and signal the slice parameters associated with the slice. (Claim 21 is a server comprising a processor configured to perform similar functions as in Claim 1, and is thus rejected on the basis of the same rationale applied, mutatis mutandis, to rejection of Claim 1)

In regard to claim 22, the combination of Segall, Puri, and Kalva discloses the server of claim 21, wherein the slice parameters associated with the slice include a dimensions and a location of the slice. (Claim 22 is a server comprising a processor configured to perform similar functions as in Claim 12, and is thus rejected on the basis of the same rationale applied, mutatis mutandis, to rejection of Claim 12)

In regard to claim 23, the combination of Segall, Puri, and Kalva discloses the server of claim 21, wherein signaling the slice parameters comprises signaling each slice as a number of complete tiles, when it is determined that the slice is a superset of the tile. (Claim 23 is a server comprising a processor configured to perform similar functions as in Claim 6 and Claim 14, and is thus rejected on the basis of the same rationale applied, mutatis mutandis, to rejection of those claims)

In regard to claim 24, the combination of Segall, Puri, and Kalva discloses the server of claim 21, wherein signaling the slice parameters comprises signaling each slice as a specific type of subset within the tile, when it is determined that the slice is a subset of the tile to prevent illegal partitions from being constructed. (Claim 24 is a server comprising a processor configured to perform similar functions as in Claim 8, and is thus rejected on the basis of the same rationale applied, mutatis mutandis, to rejection of Claim 8)


9.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Segall in view of Puri, and Kalva, and in view of Zhang et al. (US 20190313108 A1), hereinafter “Zhang.”

In regard to claim 9, the combination of Segall, Puri, and Kalva discloses: the method of claim 8, but is deficient about the additional limitation of: further comprising signaling a height of the slice in coding-tree units (CTUs) when the slice is not a last slice within the tile.
Nonetheless, Zhang suggests the concept signaling coding-tree units (CTUs) information within the indicated constraints. (See Zhang, Figs. 4A and 4B: CTU partitioning according to HEVC standard; Par. 0081: RQT parameters signaled for QTBT and CTU partitioning; Pars. 0105, and 0107 - 0110: CTU 132 of FIG. 4B may be associated with parameters defining sizes of blocks corresponding to nodes of QTBT structure 130 at the first and second levels. These parameters may include a CTU size (representing a size of CTU 132 in samples); QTBT structure corresponding to a CTU)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Segall, Puri, Kalva, and Zhang, before him/her, to combining the capabilities of those references, in order to implement a method of encoding, by an encoder, a video frame of a video-compression system, fulfilling a tradeoff between performance, in terms of computational complexity and coding efficiency, by signaling size of slice in coding-tree units (CTUs), (i.e., height and width) depending of position in in a tile. 

In regard to claim 17, the combination of Segall, Puri, and Kalva discloses: the method of claim 16, further comprising decoding a number of slices and a height of the slice that is not a last slice within the tile in units of CTUs. (See rationale applied to rejection of Claim 9, as Claim 17 is the decoding counterpart of Claim 9)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Rusanovskyy et al. (US 20150245063 A1) teaches METHOD AND APPARATUS FOR VIDEO CODING.
		Davies (US 20150373341 A1) teaches Techniques for Interactive Region-Based Scalability.
		Misra et al. (US 20120082218 A1) teaches Methods and Systems for Entropy Coder Initialization.
		Burazerovic et al. (US 20090052537 A1) teaches METHOD AND DEVICE FOR PROCESSING CODED VIDEO DATA.
		Konieczny (US 20160234503 A1) teaches Method for Determining a Corner Video Part of a Partition of a Video Coding Block.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487